 


109 HR 3949 IH: Volunteer Firefighter and EMS Personnel Job Protection Act 
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3949 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Castle (for himself, Mr. Andrews, Mr. Weldon of Pennsylvania, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To protect volunteer firefighters and emergency medical services personnel responding to national emergencies from termination or demotion in their places of employment. 
 
 
1.Short titleThis Act may be cited as the Volunteer Firefighter and EMS Personnel Job Protection Act . 
2.DefinitionsAs used in this Act— 
(1)the term volunteer firefighter means an individual who is a member in good standing of a qualified volunteer fire department, as defined in section 150(e) of the Internal Revenue Code of 1986; 
(2)the term volunteer emergency medical services means emergency medical services performed on a voluntary basis for a fire department or other emergency organization; and 
(3)the terms emergency and major disaster have the meanings given such terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
3.Termination of employment of volunteer firefighters and emergency medical personnel prohibited 
(a)Termination prohibitedNo person may be terminated, demoted, or in any other manner discriminated against in the terms and conditions of employment because the employee, when acting as a volunteer firefighter or performing volunteer emergency medical services, is absent from or late to his or her employment in order to respond to an emergency or major disaster. 
(b)LimitationSubsection (a) shall not apply if such person is absent from his or her employment for the purposes described in subsection (a) for a period of more than 14 days per calendar year. 
(c)Withholding of payAn employer may charge, against the employee’s regular pay, any time that an employee loses from employment because of the employee’s response to an emergency or major disaster in the course of performing his or her duties as a volunteer firefighter or performing volunteer emergency medical services. 
(d)CertificationThe employer may request the employee to provide the employer with a written verification from the Federal Emergency Management Agency official supervising the Federal response to the emergency or major disaster or a local or State official managing the emergency or major disaster stating that the employee responded to the emergency or major disaster in an official capacity and stating the time and dates of the emergency or major disaster.  
(e)Reasonable notice requiredAn employee who may be absent from or late to his or her employment in order to respond to an emergency or major disaster in the course of performing his or her duties as a volunteer firefighter or performing volunteer emergency medical services shall make a reasonable effort to notify his or her employer that he or she may be absent or late and shall continue to provide such reasonable notifications over the course of his or her absence.  
4.Right of action 
(a)Right of actionA person who has been terminated, demoted, or in any other manner discriminated against in the terms and conditions of employment in violation of this Act may bring in a district court of the United States of appropriate jurisdiction, a civil action against his or her employer who violated this Act. 
(b)DamagesThe employee may seek reinstatement to his or her former position, payment of back wages, reinstatement of fringe benefits, and, where seniority rights are granted, reinstatement of seniority rights. 
(c)LimitationThe employee must commence such an action within 1 year after the date of the violation of this Act.  
 
